Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-11 in the reply filed on 11/3/22 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


All assertions made herein with respect to obviousness shall be understood to mean obvious at the time the invention was made unless otherwise stated. Moreover, any assertions of obviousness shall be understood to be assertions that something would have been obvious to one of ordinary skill in the art unless otherwise stated.
Claims 1, 3-9, and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miller (US 20080025523) and Mashima (JP 2000174897, see English translation).
Regarding claim 11, Miller teaches a system comprising: a communication device (communications device 100, Miller, [0012], fig 1); and a listening device that is wirelessly couplable to the communication device (wireless headset 150, Miller, [0012], fig 1), wherein the system comprises noise reduction circuitry configured for generating a noise cancellation signal (mobile communications device has noise canceling components, Miller, [0011])
However, Miller does not explicitly teach that the system is configured to receive an incoming call to the communication device.
Miller does teach a mobile phone as one type of mobile communication device (Miller, [0001]) and it would have been obvious to one of ordinary skill in the art that, throughout the disclosure of Miller, that the disclosed intended speech sound waves could be the speech associated with a cell phone conversation and that the mobile communication device could be a cell phone as a matter of common sense in interpreting the implications of the disclosure.
However, Miller does not explicitly teach that the system is configured to adjust a level of the noise cancellation signal in response to an incoming call to the communication device.
Mashima teaches adjusting the noise removal circuit based on noise canceler control data when an incoming call is received (Mashima, abstract, [0005]). 
Although Mashima does not disclose that the noise canceler control data is related to an adjustment of the level of the noise cancellation signal, a level adjustment would be immediately envisaged by one of ordinary skill in the art as an example of noise canceler control data as a matter of common sense.
It would have been obvious to incorporate the noise cancellation level adjustment at the time of an incoming call as disclosed by Mashima in the system of Miller since doing so is the use of a known technique to improve a similar system in the same way.
Claims 1 and 9 are each substantially similar to claim 11 and are rejected for the same reasons.
Regarding claim 3, Miller and Mashima teach a system according to claim 1, wherein the noise reduction circuitry is configured to apply a noise reduction transfer function to a signal generated by a microphone of the listening device (noise canceling using filters or software applications—filters have a transfer function, Miller, [0006]).
Regarding claim 4, Miller and Mashima teach a system according to claim 1, wherein the host device comprises an audio processing module (noise canceling components and processing, Miller, [0011], fig 2).
Regarding claim 5, Miller and Mashima teach 5. A system according to claim 4, wherein the audio processing module is configured to act as a source of a desired drive signal to be applied to a loudspeaker of the listening device (intended sound wave, Miller, [0001], [0006]).
Regarding claim 6, Miller and Mashima teach a system according to claim 1, wherein the noise reduction circuitry is provided in the host device (handset has noise control circuitry, Miller, [0001], [0011]).
Regarding claim 7, Miller and Mashima teach a system according to claim 1, wherein the host device is a communications apparatus (mobile communication device, Miller, [0012]).
Regarding claim 8, Miller and Mashima teach a system according to claim 7, wherein the host device is a mobile phone handset (obvious from [0001] of Miller that the mobile communication device could be a mobile phone handset in all embodiments, Miller, [0001], [0012]).

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miller, Mashima, and Rast (US 20010046304).
Regarding claim 2, Miller and Mashima teach a system according to claim 1.
Although Miller and Mashima does not explicitly teach the feature wherein the system is configured to reduce the level of the noise cancellation signal in response to the system event, Rast teaches reducing acoustical isolation of a user of a headset when a telephone ring occurs (Rast, [0059]) and it would have been obvious to one of ordinary skill in the art to reduce noise cancelation when the telephone ringer might be coming from the handset (or anywhere outside of the earpiece speaker) with the motivation of allowing the user to hear that a telephone call is incoming.  

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miller, Mashima, and Kimura (US 5138664).
Regarding claim 10, Miller and Mashima teach a system according to claim 1, wherein the listening device comprises a pair of ear buds (Miller, [0013]).
Although Miller does not explicitly teach the feature with each ear bud comprising at least one first microphone and at least one first loudspeaker, Kimura teaches an in-ear (i.e. ear bud) noise reducing (Kimura, col 3, ln 8-10) headset (Kimura, col 3, ln 47-65, fig 3) wherein there’s a microphone in each ear bud (Kimura, col 3, ln 47-62). 
It would have been obvious to one of ordinary skill in the art to incorporate this feature of Kimura since doing so is the use of a known technique to improve a similar system in the same way.
The claim does call for a microphone in each (i.e. both) ear bud and it appears maybe that Kimura only discusses one ear; however, the examiner concludes that extending fig 3 of Kimura to two ears would have clearly been obvious to one of ordinary skill in the art in 2007.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kile Blair whose telephone number is (571)270-3544. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KILE O BLAIR/Primary Examiner, Art Unit 2651